Citation Nr: 1516471	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The appellant had active service from August 1998 to November 2002 and from November 2002 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision issued by the RO in Muskogee, Oklahoma.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to establish eligibility under the Veterans Retraining Assistance Program.  The VRAP is a component of The Vow to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  See Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  VRAP offered up to 12 months of training assistance to unemployed Veterans.  Participants could pursue an approved program of education offered by a community college or technical school that led to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and was designed to provide training for a high-demand occupation.  Pursuant to the VRAP an eligible veteran must have last been discharged under other than dishonorable conditions.

In an August 2012 decision, the RO determined that the appellant did not meet the eligibility requirements for VRAP purposes, based on a finding that his last discharge was dishonorable.  In this regard, the record indicates that the appellant's discharge for the period of service from August 1998 to November 2002 was honorable; however, his discharge for the period of service from November 2002 to December 2004 was under other than honorable conditions.   

The only folder forwarded to the Board in this case is the appellant's education folder.  However, the education folder does not include any service personnel records relating to the Veteran's periods of service, and does not include a copy of an August 8, 2005 character of discharge determination that is referenced in the March 2013 statement of the case.  

Without such documentation, the Board is unable to render a decision on the matter on appeal.  Therefore, a remand is necessary in order to associate the appellant's paper claims file with his paper educational folder, obtain a copy of the August 8, 2005 discharge determination, and to obtain any service personnel records pertaining to his periods of service.

Accordingly, the case is REMANDED for the following action:

1.  Locate the appellant's paper claims file (if any) and associate it with his paper educational folder.  If there is no separate claims file, obtain a copy of the August 8, 2005 discharge determination and associate it with the appellant's educational folder.

2.  Obtain the appellant's service personnel records and associate them with the educational folder.  All reasonable attempts should be made to obtain such records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




